PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Greene et al.
Application No. 16/434,139
Filed: 6 Jun 2019
For: AQUEOUS RINSE AID COMPOSITION FREE OF POLOXAMER TYPE SURFACTANTS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.78(e), filed December 21, 2021, which is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept  an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed provisional and non-provisional applications set forth in the contemporaneously filed Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


The instant petition does not meet requirement (1) and (3) above.

With respect to requirement (1), the reference to add the above-noted, prior-filed application is not acceptable because the corrected ADS filed December 21, 2021 does not comply with          37 CFR 1.76(c)(2).


underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, because the filing receipt does not include a benefit claim to nonprovisional application No. 15/411,771 or provisional Application No. 62/281,170, all of the priority information with respect to those applications (i.e. application number, continuity type and filing date) must be underlined. 

In addition, the petition does not satisfy item (3) above. Petitioner has not submitted the required  statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and 1.78(e) and an ADS (complying with the provisions of 37 CFR 1.76) to correct the above matters is required.  No further petition fee is due on renewed petition.  

Lastly, it is noted that the instant petition is not properly signed.  Only the Certificate of Transmission is signed.  Furthermore, when an attorney is signing, the registration number must be listed in the signature block.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/DOUGLAS I WOOD/Attorney Advisor, OPET